MEMORANDUM **
Rosa Maria Aguas Marquez, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ order denying her motion to reopen based on ineffective assistance of counsel. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen, and de novo questions of law, including claims of ineffective assistance of counsel. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir.2005). We deny the petition for review.
Aguas Marquez’s claim that an immigration consultant provided her with ineffective assistance of counsel is foreclosed by Hernandez v. Mukasey, 524 F.3d 1014, 1015-16 (9th Cir.2008) (holding that “knowing reliance upon the advice of a non-attorney cannot support a claim for ineffective assistance of counsel in a removal proceeding.”)
Aguas Marquez’s remaining contentions are unpersuasive.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.